DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2019 is being considered by the examiner.
Drawings
The drawings were received on January 29, 2019.  These drawings are accepted.
Claim Objections
Claims 3, 10, and 13 are objected to because of the following informalities:  
Claim 3, line 3: the phrase “the second ports” contains a typographical error and is instead interpreted as “the second portions.”
Claim 10, line 3: the phrase “and that includes internal structure presses the rods” contains grammatical errors and is instead interpreted as “and that includes an internal structure that presses the rods.”
Claim 13, line 2: the recitation of PEEK should contain the material spelled out in the first recitation, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadar-Kallen et al. (US 2016/0216454, hereinafter referred to as Kadar-Kallen). Kadar-Kallen anticipates claims:
1. A fiber alignment device (34’) comprising: 
a guide feature (the cylindrical rods 160 and 161 are interpreted as the guide feature) defining a fiber alignment groove (see figure 14, a fiber is shown in the alignment grove); and 
a fiber engagement component (housing 164, see figure 14, is interpreted as the fiber engagement component) defining a reference surface arrangement (see figure 14, the reference surface arrangement is interpreted as the bottom surface on the interior of component 34’, upon which the rods 160 and 161 sit) and elastic cantilever arms (spring fingers 166 and 167 are interpreted as the elastic cantilever arms) for pressing optical fibers into the fiber alignment groove (see figure 14), first portions of the guide feature engaging the reference surface arrangement (see figure 14; the bottom of the rods are interpreted as first portions and are sitting upon the reference surface arrangement), and second portions of the guide feature engaging the cantilever arms (the top surface of the rods are interpreted as the second portions and are engaging the cantilever arms at least via the fiber, see figure 14) to flex the cantilever arms to a staged position (see figure 14; the staged position is shown).
2. The fiber alignment device of claim 1, wherein the guide feature includes two parallel rods (160 and 161) that cooperate to define the fiber alignment groove (see figure 14).
	3. (Original) The fiber alignment device of claim 2, wherein the elastic cantilever arms (166 and 167) include free end portions (the curved downward portions and the straight portions connected linearly to the curved portions are interpreted as the free end portions, see figure 14) 
4. (Original) The fiber alignment device of claim 3, wherein the fiber engagement component includes a main body (housing 164 contains a main body), and wherein the elastic cantilever arms have base ends (the portions that protrude from the cantilever arms back to the main body are interpreted as base ends) that are unitary with the main body (see figure 14).
	5. (Original) The fiber alignment device of claim 4, wherein the wings extend from the free end portions of the cantilever arms to the base ends (see figure 14; they’re pointed back toward each of the base ends of the other arm).
	6. (Original) The fiber alignment device of claim 4, wherein each wing extends from the respective free end portion over less than half of a length of the respective cantilever arm (see figure 14, in the orientation shown, the wings don’t extend over any of the length of the cantilever arm).
	7. (Original) The fiber alignment device of claim 4, wherein the main body defines an elongate pocket (see figure 14, the interior of the housing 164 is interpreted as the elongate pocket) for receiving the rods (see figure 14), and wherein the reference surface arrangement is provided within the elongate pocket (see figure 14).
	8. (Original) The fiber alignment device of claim 7, wherein the reference surface arrangement includes surfaces (the top surface and interior side surface are interpreted as the surfaces) defined by the main body that engage the first portions of the guide feature (see figure 14), and wherein the first portions of the guide feature are located adjacent ends of the rods (see figure 14).

	15. (Original) A fiber alignment device (34’) comprising: 
a guide feature (rods 160 and 161 together define a guide feature) defining a fiber alignment groove (see figure 14, the optical fiber 136 is shown in an alignment groove formed by the rods); and 
elastic cantilever arms (see figure 14; the four arms protruding over the rods are interpreted as the elastic cantilever arms) having lengths that extend along the fiber alignment groove (see figure 14), the cantilever arms including free end portions (all of the arms are interpreted as free end portions) including tabs that align with the fiber alignment groove and that extend toward the fiber alignment groove (the curved portions of fingers 166 and 167 are interpreted as the tabs that align with and extend toward the fiber alignment groove), the free end portions also including wings (the free end portions that extend overtop of the rods is interpreted as the wings) that contact the guide feature to establish a spacing between the tabs and the fiber alignment groove (see figure 14).
16. (Original) A fiber alignment device (34’) comprising: 
a fiber alignment subassembly (rods 160 and 161 are interpreted as the fiber alignment subassembly) including rods defining a fiber alignment groove (see figure 14, fiber 136 is shown inside the alignment groove formed by the rods) and flexible cantilever arms (fingers 166 and 167 are interpreted as the flexible cantilever arms) for pressing optical fibers into the fiber alignment groove (see figure 14); and a housing (housing 164 is interpreted as the housing) defining an interior (see figure 14) that receives the fiber alignment subassembly, the housing including one or more internal tee-beams (the protrusions extending over the rods from the back left wall are interpreted as the internal tee-beams) for pressing the rods within the interior of the housing (see figure 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadar-Kallen as applied to claim 1 above.
	With respect to claim 13, Kadar-Kallen discloses the limitations of claim 1 as previously stated. Kadar-Kallen is silent to wherein the fiber alignment device is monolithically formed from PEEK. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kadar-Kallen such that the fiber alignment device is monolithically formed from PEEK, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 14 is allowed.
s 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a housing that mounts over the fiber engagement component and the rods and that includes an internal structure that presses the rods against the reference surface arrangement” (claim 10).
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “the fiber alignment housing including upper and lower subassembly positioning surfaces, the fiber engagement component being compressed between the upper subassembly positioning surfaces and the first and second rods, the first and second rods being compressed between the lower subassembly positioning surfaces and the fiber engagement component, the fiber engagement component and the first and second rods being compressed together between the upper and lower subassembly positioning surfaces” (claim 14). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874